     Case 2:16-cr-00729-JAK Document 153 Filed 07/23/21 Page 1 of 3 Page ID #:923



 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                             UNITED STATES DISTRICT COURT
11
                            CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,                No. CR 16-729-JAK
13
               Plaintiff,                     ORDER CONTINUING TRIAL DATE AND
14                                            FINDINGS REGARDING EXCLUDABLE TIME
                     v.                       PERIODS PURSUANT TO SPEEDY TRIAL
15                                            ACT
     ALBERT BENJAMIN PEREZ,
16     aka “Dragon,”

17             Defendant.

18
          The Court has read and considered the Stipulation Regarding
19
     Request for (1) Continuance of Trial Date and (2) Findings of
20
     Excludable Time Periods Pursuant to Speedy Trial Act, filed by the
21
     parties in this matter on July 23, 2021. The Court hereby finds that
22
     the Stipulation, which this Court incorporates by reference into this
23
     Order, demonstrates facts that support a continuance of the trial
24
     date in this matter, and provides good cause for a finding of
25
     excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.
26
          The Court further finds that: (i) the ends of justice served by
27
     the continuance outweigh the best interest of the public and
28
     Case 2:16-cr-00729-JAK Document 153 Filed 07/23/21 Page 2 of 3 Page ID #:924



 1   defendant in a speedy trial; (ii) failure to grant the continuance

 2   would be likely to make a continuation of the proceeding impossible,

 3   or result in a miscarriage of justice; (iii) the case is so unusual

 4   and so complex, due to the nature of the prosecution, that it is

 5   unreasonable to expect preparation for pre-trial proceedings or for

 6   the trial itself within the time limits established by the Speedy

 7   Trial Act; and (iv) failure to grant the continuance would

 8   unreasonably deny defendant continuity of counsel and would deny

 9   defense counsel the reasonable time necessary for effective

10   preparation, taking into account the exercise of due diligence.

11        THEREFORE, FOR GOOD CAUSE SHOWN:

12        1.    The trial in this matter is continued from August 24, 2021,

13   to October 5, 2021. The final pretrial conference is continued to

14   September 16, 2021. This is also the last date for all motions to be

15   heard. Counsel are reminded that all pretrial documents are due two

16   weeks prior to the pretrial conference date.

17        2.    The time period of August 24, 2021, to October 5, 2021,

18   inclusive, is excluded in computing the time within which the trial

19   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

20   (h)(7)(B)(ii), and (B)(iv).

21        3.    Defendant shall appear in Courtroom 10B of the Federal

22   Courthouse, 350 W. 1st Street, Los Angeles, California on October 5,

23   2021, at 9:00 a.m.

24        4.    Nothing in this Order shall preclude a finding that other

25   provisions of the Speedy Trial Act dictate that additional time

26   periods are excluded from the period within which trial must

27   commence. Moreover, the same provisions and/or other provisions of

28   the Speedy Trial Act may in the future authorize the exclusion of

                                           2
     Case 2:16-cr-00729-JAK Document 153 Filed 07/23/21 Page 3 of 3 Page ID #:925



 1   additional time periods from the period within which trial must

 2   commence.

 3        IT IS SO ORDERED.

 4

 5    July 23, 2021
      DATE                                     John A. Kronstadt
 6                                             United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           3
